AO 245D (Rev. 09/19)
                     Case 4:15-cr-00202-BRW Document 121 Filed 09/24/20 Page 1 of 3
                       Judgment in a Criminal Case for Revocations
                       Sheet 1
==============================================================================...eSAS
                                                                                                                     EAs~tJs~{ir
                                     UNITED STATES DISTRICT COURT                                             JAMES
                                                         Eastern District of Arkansas                        By:                         CK,CLERK

                                                                     ~
                                                                                                                                           DEPCLERI(
             UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                   ) (For Revocation of Probation or Supervised Release)
                                                                     )
                     THOMAS REDDICK                                  )
                                                                     ) Case No. 4:15CR00202-01 BRW
                                                                     ) USM No. 29283-009
                                                                     )
                                                                     )    Jonathan Lane
                                                                         -"-c..c..=~'-'--'---"c..c..:.:..;;.::....__ _ _ _ _ _ _ _ _ _ _ _ __

                                                                                                  Defendant's Attorney
THE DEFENDANT:
r1'   admitted guilt to violation of condition(s)       _ _ _ _ _ _ _ _ _ _ of the tenn of supervision.
D was found in violation ofcondition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                              Violation Ended
Special                        Failure to reside in residential reentry center for 180 days.                   09/11/2020

Mandatory                       Commission of another federal, state or local crime.                           07/13/2019

Mandatory                       Failure to refrain from unlawful use of controlled substance.                  07/11/2019

Special (1)                     Failure to participate in substance abuse treatment program.                   07/11/2019

       The defendant is sentenced as provided in pages 2 through __3__ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has not violated condition(s) _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untfl all fines, restitution, costs, and special assessments imposed by this judgment are
fully pai_d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic crrcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 1561                                                   09/24/2020

Defendant's Year of Birth:           1983

City and State of Defendant's Residence:                                                            Signature of Judge

                                                                                 BILLY ROY WILSON, U.S. DISTRICT JUDGE
                                                                                                  Name and Title of Judge

                                                                                                 q_~lJ-21)
                                                                                                           Date
                 Case 4:15-cr-00202-BRW Document 121 Filed 09/24/20 Page 2 of 3

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA
                                                                                             Judgment-Page   2    of     3
DEFENDANT: THOMAS REDDICK
CASE NUMBER: 4:15CR00202-01 BRW

                                                  ADDITIONAL VIOLATIONS
                                                                                                                  Violation
Violation Number               Nature of Violation                                                               Concluded
Standard (5)                   Failure to live at a place approved by the probation officer and failure to       09/04/2018

                               notify the probation officer at least 10 days before change in residence.
Standard (7)                   Failure to work full time at a lawful type of employment.                         09/04/2018

Standard (13)                  Failure to follow instructions of the probation officer.                          05/31/2019

Special                        Failure to pay Special Assessment costs.                                          09/04/2018
            ...
                            Case 4:15-cr-00202-BRW Document 121 Filed 09/24/20 Page 3 of 3
AO 245D (Rev. 09/19)           Judgment in a Criminal Case for Revocations
                               Sheet 2- Imprisonment
                                                                                                       Judgment - Page   -=3-     of   3
DEFENDANT: THOMAS REDDICK
CASE NUMBER: 4:15CR00202-01 BRW


                                                                     IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:
One year and a day, with no term of Supervised Release to follow.




     !if'         The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in non-residential substance abuse treatment during incarceration.




     !if'         The defendant is remanded to the custody of the United States Marshal.

     •            The defendant shall surrender to the United States Marshal for this district:
                  •    at   ________ •                        a.m.      •    p.m.    on
                  •    as notified by the United States Marshal.

     •            The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                  •    before 2 p.m. on
                  •    as notified by the United States Marshal.
                  •    as notified by the Probation or Pretrial Services Office.

                                                                             RETURN
I have executed this judgment as follows:




                  Defendant delivered on                                                     to

at
      - - - - - - - - - - - - - with a certified copy of this judgment.

                                                                                                   UNITED STATES MARSHAL


                                                                                    By--------------------
                                                                                        DEPUTY UNITED STATES MARSHAL
